Title: From Thomas Jefferson to William Hamilton, 6 November 1805
From: Jefferson, Thomas
To: Hamilton, William


                  
                     Dear Sir 
                     
                     Washington Nov. 6. 05
                  
                  Your nephew delivered safely to me the plant of the Chinese silk tree in perfect good order, and I shall nurse it with care until it shall be in a condition to be planted at Monticello. mr Madison mentioned to me your wish to recieve any seeds which should be sent me by Capt Lewis or from any other quarter of plants which are rare. I lately forwarded to mr Peale for the Philosophical society a box containing minerals & seeds from Capt Lewis, which I did not open, and I am persuaded the society will be pleased to dispose of them so well as into your hands. mr Peale would readily ask this. I happen to have two papers of seeds which Capt Lewis inclosed to me in a letter, and which I gladly consign over to you, as I shall any thing else which may fall into my hands & be worthy your acceptance. one of these is of the Mandan tobacco, a very singular species uncommonly weak & probably suitable for segars. the other had no ticket but I believe it is a plant used by the Indians with extraordinary success for Curing the bite of the rattle snake & other venomous animals. I send also some seeds of the Winter melon which I recieved from Malta. some were planted here the last season, but too early. they were so ripe before the time of gathering (before the first frost) that all rotted but one which is stil sound & firm & we hope will keep some time. experience alone will fix the time of planting them in our climate, so that a little before frost they may not be so ripe as to rot, & still ripe enough to advance after gathering in the process of maturation or mellowing as fruit does. I hope you will find it worthy a place in your kitchen garden. mr Madison had flattered us with the hope of seeing you here at the races. I should have been happy to have seen you, as I shall be with every opportunity of testifying to you my esteem & respect & tendering you my friendly salutations.
                  
                     Th: Jefferson 
                     
                  
               